On this appeal from two orders of the Supreme Court, Queens County, dated December 7, 1971 and March 1, 1972, respectively, this court previously made an order on November 20, 1972, remitting the case to Special Term for a hearing and findings and holding the appeal in abeyance (Dusek v. Higgins, 40 A D 2d 849). This court has received a written report from Special Term, dated February 27, 1973, that the case has been settled and that therefore the appeal has become moot. Appeal dismissed as moot, without costs. Martuseello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.